Citation Nr: 1126115	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-47 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What initial evaluation is warranted for obstructive sleep apnea?

2.  What initial evaluation is warranted for the post-arthroscopic residuals of left knee meniscus tear (left knee disorder)?

3.  What initial evaluation is warranted for right fifth finger fracture residuals?


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, that-in pertinent part, assigned initial ratings of 50 percent for the obstructive sleep apnea, 10 percent for the left knee disorder, and a noncompensable rating for the right hand strain, all effective August 2007.

In light of the fact the Veteran contested the initial evaluation of his disabilities, the Board has styled the issues of the case as noted on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea has not manifested with chronic respiratory failure with carbon dioxide retention or cor polmonale (right ventricle hypertrophy), or required the use of a tracheostomy, at any time during the initial reporting period.

2.  The Veteran's left knee disorder has not manifested with dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint; lateral instability; or, range of motion limited on flexion to 30 degrees or less, or on extension limited to 15 degrees or more, during the initial reporting period.

3.  The Veteran's right fifth finger residuals has not manifested with ankylosis or limitation of motion of the right fifth digit.



CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 50 percent for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.96, Diagnostic Code 6847 (2010).

2.  The requirements for an initial evaluation higher than 10 percent for the post-arthroscopic residuals of left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5260.

3.  The requirements for an initial compensable evaluation for right hand strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5225.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.
Obstructive Sleep Apnea

As noted in the Introduction, the RO assigned an initial 50 percent rating for this disorder.  The next highest rating is a total rating.  Disability due to obstructive sleep apnea is rated under a general set of criteria applicable to the respiratory system found at 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the criteria found at Diagnostic Code 6847, a total, 100 percent, disability rating is warranted for chronic respiratory failure with carbon dioxide retention or right ventricle hypertrophy, or requires the use of a tracheostomy.  Id.

Analysis

The VA general examination report notes the Veteran was diagnosed with obstructive sleep apnea in September 2006 by a polysomnography, and he was prescribed a continuous positive airway pressure mask.  The Veteran reported the mask relieved his symptoms of fatigue for about four months, but he started snoring again and he had extreme daytime fatigue.  The examiner noted the Veteran was not in any distress.  Respiratory examination revealed respirations of 12 per minute, and pulse was 62 and regular.  The examiner referred the Veteran for a neurological examination for his obstructive sleep apnea.

The February 2008 neurology examination report notes the examiner conducted a review of the claims file.  The examiner noted the Veteran's private physician initially prescribed continuous positive airway pressure treatment with 7 cm of water with humidification.  The Veteran reported the mask had not been helping over the prior months, and that he had trouble tolerating the continuous positive airway pressure machine.  The examiner also noted that the Veteran had been given the option of undergoing a uvolpalatopharyngoplasty, on which the Veteran would decide.  The Veteran denied any history of alcohol or drug abuse, and he reported that he worked as a software engineer.  Physical examination revealed the Veteran as awake and alert.  Cranial Nerves II through XII were intact, and motor strength was 5/5, with no atrophy noted.  Shoulder and forearm movements were normal bilaterally.  Forearm and hand muscle strength was normal bilaterally.  Deep tendon reflexes were 2+ and symmetrical throughout the upper and lower extremities.  Plantars were flexor.  Finger-to-nose and heel-to-shin coordination was intact.  The Veteran's gait was normal, and sensation was intact to all modalities, as was pinprick and light touch, on both forearms, the legs, and feet.  The examiner diagnosed obstructive sleep apnea and noted it most likely was of a mild to moderate degree.  The examiner advised the Veteran to undergo another sleep study at the VA facility, but the Veteran indicated he preferred to do it through a private physician.  The examiner noted the Veteran's neurological examination was normal.

As set forth in the Introduction, the May 2008 rating decision assigned an initial rating of 50 percent.  In his November 2009 notice of disagreement, the Veteran asserted that weight gain had caused his obstructive sleep apnea to worsen, and he had become more and more lethargic.  Interestingly, unless it is a typographical error, the Veteran indicated in his substantive appeal ( VA Form 9) that 50 percent was an appropriate rating for his obstructive sleep apnea.  In any event, there is no factual basis for a 100 percent rating, as there is no evidence of respiratory failure with carbon dioxide retention or right ventricle pathology, or that use of a tracheostomy has been required.  The objective findings on clinical examination indicated the Veteran's respiration was normal.  Thus, the Veteran's obstructive sleep apnea more nearly approximates the assigned 50 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.76, Diagnostic Code 6847.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

Musculoskeletal Disorders

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.
Left Knee Disorder.

The general examination report notes the Veteran reported that he underwent an arthroscopy of the left knee in February and December 2006.  The Veteran complained of knee pain and decreased range of motion.  He denied any locking episodes since the surgery, but the Veteran indicated he did not  run anymore because of the pain.  The Veteran reported he could walk indefinitely, but he had a lot of pain if he walked farther than a half-mile.

The joints examination report notes the Veteran sustained a lateral meniscus tear in active service.  The second arthroscopy was a partial lateral meniscectomy.  The Veteran noted he did much better after the second procedure, but he continued to experience pain.  On a scale of 1 to 10, the Veteran assessed his pain on average as 4/10, and the pain was aggravated by prolonged standing and walking.  The Veteran denied any locking or buckling, but he did indicate that the left knee clicked at times, and that he had limited range of motion of the left knee.  The Veteran reported that he had no problems performing his job of a computer software engineer or his activities of daily living.  He also denied use of a brace or assistive device.  The Veteran did not report any incapacitating episodes.  Physical examination revealed no gross deformity of the left knee, and there was no joint effusion.  Range of motion was 0 to 110 degrees with mild pain at the end point of range of motion.  There was no joint line tenderness.  McMurray's test was positive, but anterior drawer and Lachman's tests were negative.  The examiner diagnosed left knee pain likely secondary to a strain.

The May 2008 rating decision reflects that the RO assigned the initial 10 percent rating under Diagnostic Code 5259, which rates post-operative cartilage symptomatology.  Under these codes, a 10 percent rating is warranted when symptomatic.  38 C.F.R. § 4.71a.  The objective findings on clinical examination show a higher rating was not met or approximated, as the left knee is stable, the limitation of motion is noncompensable, and there was no evidence of dislocated cartilage, locking, or effusion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260, 5261.  Further, the examiner noted that there was no additional loss of range of motion or pain increase on repetitive use testing.  See DeLuca, supra.  Thus, the preponderance of the evidence shows the 10 percent rating to be compensation for the Veteran's functional loss due to pain in the left knee.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259.

In his notice of disagreement, the Veteran asserted that when he rated his pain as 4/10, he was under the impression he was asked to rate his pain at that moment during the examination.  The Veteran stated he attempted to walk on the treadmill the day before he wrote his notice of disagreement, and he had to stop after only two minutes due to severe left knee pain.  He asserted he had been unable to exercise for five years, the left knee click was constant, which increased his pain, and that he was forced to ice his knee approximately three times a week and the end of each day to bring down the swelling.  The Veteran added in his VA Form 9 that his functional loss had diminished his quality of life, winter weather increased his pain, his surgeon told him he would develop arthritis later in life, and "it is quite clear that the arthritis has begun to set in."

The Board first notes that a lay person is competent to identify personal symptoms such as pain, etc., due to injury or disease.  See 38 C.F.R. § 3.159(a)(2).  The problem, however, is that the state of the record leads the Board to question the Veteran's veracity.  Both the general and the joints examination reports indicate that the examiners sought and recorded the Veteran's history as he reported it.  (Emphasis added).  Simply put, the four corners of the examination report provide no reasonable basis for the Veteran's claimed subjective impression that the examiner asked him to assess his pain at that moment in time.  The clinical examination provided the examiner the opportunity to assess the Veteran's pain at the time of the examination.  The examination reports indicate the examiners, both physicians, asked questions to elicit the Veteran's relevant medical history as it related to his disorder.  If in fact the Veteran had to ice his knee at least three times a week to relieve swelling, the Board deems it highly unlikely he would not have told the examiner such a significant symptom.  Further, physical examination revealed no swelling.

As concerns the Veteran's lay opinion that arthritis has developed in his left knee, the Board finds the diagnosis of arthritis requires the special training and skill of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1).  Further, the medical evidence of record provides no basis for the Veteran to have reported or passed on a valid diagnosis he may have been provided by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Board rejects the Veteran's lay proffer of that opinion.  Further, the joints examination report notes that x-rays of the left knee were interpreted as having shown no abnormality.

In light of the above, the preponderance of the evidence constrains the Board to find the Veteran's left knee disorder has more nearly approximated the assigned 10 percent rating for the entire rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259.  There is no factual basis for a staged rating for any part of the initial rating period.  The benefit sought on appeal is denied.
 
Right Hand Strain.

The general examination report notes the Veteran sustained a fracture of the right fifth finger when he tripped and fell during active service.  It was treated nonsurgically with a splint.  The Veteran reported the right hand hurt when he shook hands, but it did not hurt when he typed at work-though it was sore.  The joints examination report notes the Veteran complained of persistent pain in the right hand between the fourth and fifth metacarpal heads.  See 38 C.F.R. § 4.71a, Plate III.  The Veteran described the pain as constant and on average of 3/10 intensity.  He reported the pain was aggravated by heavy lifting or shaking hands, both of which increased the pain intensity to 5/10.

Physical examination of the right hand revealed no gross deformity.  There was minimal tenderness to palpation between the fourth and fifth metacarpal heads.  Range of motion of the metacarpophalangeal joints of the fourth and fifth finger was 0 to 90 degrees associated with mild pain at the end point of the range of motion.  There was no evidence of ligamentous laxity of the right fifth finger, and neither was there evidence of fatigue, weakness, or lack of endurance.

The RO assigned the noncompensable rating under Diagnostic code 5219.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.31.  Diagnostic Code 5219 rates unfavorable ankylosis of multiple digits.  Unfavorable ankylosis of the ring and little fingers warrants a 20 percent rating.  Id.  Favorable ankylosis of the ring and little finger warrants a 10 percent rating; and unfavorable or favorable ankylosis of the little finger only warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5227.

Ankylosis, by definition, indicates a joint has no range of motion.  Even limited motion indicates the absence of ankylosis.  Normal range of motion of the metacarpophalangeal joint for digits II through V is 0 to 90 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation Of Ankylosis or Limitation Of Motion Of Single Or Multiple Digits Of The Hand.

Other than pain at the end point of range of motion, the objective findings on clinical examination were unremarkable, as indicated by the noted normal range of motion of the metacarpophalangeal joint of the fourth and fifth finger.  Further, the examiner noted the absence of weakness or fatigue, etc.  The examiner noted that x-rays of the right hand did not reveal any abnormality.

As was the case with the Veteran's other disabilities, he asserted more severe symptoms in his notice of disagreement and VA Form 9 than he reported at the examinations.  The Board has already rejected the Veteran's claimed misunderstanding of what he was asked about his pain, and that discussion is incorporated here by reference.  The joints examination report clearly notes that the Veteran reported his right hand pain increased to 5/10 when he shook hands or did heavy lifting, but the Veteran asserted in his notice of disagreement that it could shoot to 8/10 on those occasions.  The Board rejects as completely incredible, any indication that the Veteran thought the examiner asked him about that moment in the examination as it concerned his pain when he shook hands.  The Veteran also asserted that he could not write for more than a couple of minutes without having to pause to let the pain subside, and typing was quite painful.  After long periods of typing or writing, his right hand throbbed with pain for several hours, which the Veteran asserted diminished his productivity at work.

The general examination report notes that the Veteran reported his right hand did not hurt when he typed at work, and the joints examination report is silent as to any reported symptoms of throbbing hand pain secondary to typing.  The Board assigns greater credibility to the history and symptoms recorded in the examination report.  Further, the joints examination report notes that only minimal tenderness was elicited by palpation.  In light of these factors, the Board rejects as incredible, assertions of greater symptoms than reported at the examinations.  Thus, the Board is constrained to find the preponderance of the evidence shows the Veteran's right hand strain residuals more nearly approximate a noncompensable rating for the initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 5223, 5227.  There is no factual basis for a staged rating for any part of the initial rating period.

The Board's findings above on credibility notwithstanding, the Board still has tested for extraschedular referral.  The Board finds the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology of his obstructive sleep apnea, left knee, and right hand, disabilities.  This means the Veteran's disability picture is contemplated by the rating schedule and, as a result, his disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for consideration of increased ratings on an extraschedular basis is not indicated.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea is denied.

Entitlement to an initial rating higher than 10 percent for left knee disorder is denied.

Entitlement to an initial compensable rating for right hand strain residuals is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


